PER CURIAM
Petitioner seeks review of the Parole Board’s order rescinding his parole release date made after his return from an escape, and resetting his parole release date to August 31, 1988. The Board took that action, which resulted in a 180-day sanction for his escape, without granting him a hearing.
After his petition for review was filed, the Board withdrew its order, held a hearing and reset his parole release date to March 9,1988. Petitioner filed an amended petition for review of the second order.
We are now advised by his counsel that the matter is moot.
Appeal dismissed.